EXHIBIT 21 LIST OF SUBSIDIARIES Subsidiaries Symbid Holding B.V., a besloten vennootschap (private limited liability company) organized under the laws of The Netherlands, wholly owned by Symbid Corp. Symbid B.V., a besloten vennootschap (private limited liability company) organized under the laws of The Netherlands, wholly owned by Symbid Holding B.V. FAC B.V., a besloten vennootschap (private limited liability company) organized under the laws of The Netherlands, wholly owned by Symbid Holding B.V. Symbid Italia SPA, a private limited liability company organized under the laws of Italy, 50.1% owned by Symbid Holding B.V. Symbid Germany GmbH, a public limited liability company organized under the laws of Germany, 51% owned by Symbid Holding B.V. Variable Interest Entities Symbid Cooperatie U.A., a private limited liability cooperative organized under the laws of The Netherlands, is a variable interest entity for which Symbid B.V. is considered the primary beneficiary. Other Related Entities Symbid Foundation Stichting Symbid IP Foundation
